EXHIBIT 10.1

TARGA RESOURCES CORP.

RESTRICTED STOCK UNIT (RSU) AGREEMENT

THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) evidences an award made
as of the             day of             ,             (the “Date of Grant”), by
TARGA RESOURCES CORP., a Delaware corporation (the “Company”), to
            (the “Employee”).

1. Award. Pursuant to the TARGA RESOURCES CORP. 2010 STOCK INCENTIVE PLAN, as
amended (the “Plan”), the Company hereby makes a grant of restricted stock units
with respect to             shares of the Company’s common stock, par value
$0.001 per share (the “Restricted Stock Units” or “RSUs”), with each Restricted
Stock Unit granted hereunder relating to one share of Common Stock. This award
of Restricted Stock Units constitutes an award of “Phantom Stock” under the Plan
and shall be subject to all of the terms and provisions of the Plan, including
future amendments thereto, if any, pursuant to the terms thereof.

2. Definitions. Capitalized terms used in this Agreement that are not defined
below or in the body of this Agreement shall have the meanings given to them in
the Plan. In addition to the terms defined in the body of this Agreement, the
following capitalized words and terms shall have the meanings indicated below:

(a) “Disability” shall mean a disability that entitles the Employee to
disability benefits under the Company’s long-term disability plan.

(b) “Forfeiture Restrictions” shall have the meaning specified in Section 3(a)
hereof.

3. Restricted Stock Units. By acceptance of this Restricted Stock Unit award,
Employee agrees with respect thereto as follows:

(a) Forfeiture Restrictions. The Restricted Stock Units may not be sold,
assigned, pledged, exchanged, hypothecated, or otherwise transferred,
encumbered, or disposed of, and in the event of termination of the Employee’s
employment with the Company (as defined in Section 7 hereof) for any reason
other than death or Disability, the Employee shall, for no consideration,
forfeit to the Company all Restricted Stock Units to the extent then subject to
the Forfeiture Restrictions. The prohibition against transfer and the obligation
to forfeit and surrender Restricted Stock Units to the Company upon termination
of employment as provided in this Section 3(a) are herein referred to as the
“Forfeiture Restrictions.” The Forfeiture Restrictions shall be binding upon and
enforceable against any transferee of Restricted Stock Units.

(b) Lapse of Forfeiture Restrictions (Vesting). Provided that the Employee has
been continuously employed by the Company from the Date of Grant through the
lapse date set forth in the following schedule, the Forfeiture Restrictions
shall lapse, and the Restricted Stock Units will vest, with respect to a
percentage of the Restricted Stock Units determined in accordance with the
following schedule:



--------------------------------------------------------------------------------

Lapse (Vesting) Date

   Percentage of Total  Number
of RSUs as to Which
Forfeiture Restrictions Lapse  

[

                 %         ]   

Notwithstanding the schedule set forth above, (i) if the Employee’s employment
with the Company is terminated by reason of death or Disability, then the
Forfeiture Restrictions shall lapse with respect to 100% of the Restricted Stock
Units effective as of the date of such termination, and (ii) if a Change in
Control occurs and the Employee has remained continuously employed by the
Company from the Date of Grant to the date upon which such Change in Control
occurs, then the Forfeiture Restrictions shall lapse with respect to 100% of the
Restricted Stock Units on the date upon which such Change in Control occurs. Any
Restricted Stock Units with respect to which the Forfeiture Restrictions do not
lapse in accordance with the preceding provisions of this Section 3(b) (and any
associated unvested dividend equivalents) shall be forfeited to the Company for
no consideration as of the date of the termination of the Employee’s employment
with the Company.

(c) Payments. Subject to Section 4 hereof, as soon as reasonably practicable
after the lapse of the Forfeiture Restrictions with respect to the specified
number of Restricted Stock Units as provided in Section 3(b) hereof (but in no
event later than the end of the calendar year in which the Forfeiture
Restrictions so lapse), the Company shall deliver to the Employee with respect
to each share of the Common Stock covered by each such Restricted Stock Unit one
share of the Common Stock. The Company shall deliver the shares of Common Stock
in electronic, book-entry form, with such legends or restrictions thereon as the
Committee may determine to be necessary or advisable in order to comply with
applicable securities laws. The Employee shall complete and sign any documents
and take any additional action that the Company may request to enable it to
deliver shares of Common Stock on the Employee’s behalf.

(d) Dividend Equivalents. In the event the Company declares and pays a dividend
in respect of its Common Stock and, on the record date for such dividend, the
Employee holds Restricted Stock Units granted pursuant to this Agreement that
have not been settled in accordance with Section 3(c) hereof (or forfeited), the
Company shall credit to an account maintained by the Company for the Employee’s
benefit an amount equal to the cash dividends the Employee would have received
if it were the holder of record, as of such record date, of the number of shares
of Common Stock related to the portion of the Restricted Stock Units that have
not been settled or forfeited as of such record date. Such account is intended
to constitute an “unfunded” account, and neither this Section 3(d) nor any
action taken pursuant to or in accordance with this Section 3(d) shall be
construed to create a trust of any kind. Amounts credited to such account with
respect to Restricted Stock Units that vest in accordance with Section 3(b)
above will become vested dividend equivalents and will be paid to the Employee
in cash as soon as administratively practicable following the vesting date but
no later than the last day of the calendar year that includes the vesting date
specified in Section 3(b). The Employee shall not be entitled to receive any
interest with respect to the timing of payment of dividend equivalents. In the
event all or any portion of the Restricted Stock Units granted hereby fail to
become vested under Section 3(b), the unvested dividend equivalents accumulated
in the Employee’s account with respect to such Restricted Stock Units shall be
forfeited to the Company.

 

-2-



--------------------------------------------------------------------------------

(e) Corporate Acts. The existence of the Restricted Stock Units shall not affect
in any way the right or power of the Board or the stockholders of the Company to
make or authorize any adjustment, recapitalization, reorganization, or other
change in the Company’s capital structure or its business, any merger or
consolidation of the Company, any issue of debt or equity securities, the
dissolution or liquidation of the Company or any sale, lease, exchange, or other
disposition of all or any part of its assets or business, or any other corporate
act or proceeding.

4. Withholding of Tax. To the extent that the receipt of the Restricted Stock
Units (or any dividend equivalents related thereto) or the lapse of any
Forfeiture Restrictions results in compensation income or wages to the Employee
for federal, state, or local tax purposes, the Employee shall deliver to the
Company at the time of such receipt or lapse, as the case may be, such amount of
money as the Company may require to meet its minimum obligation under applicable
tax laws or regulations, and if the Employee fails to do so (or if the Employee
instructs the Company to withhold cash or stock to meet such obligation), the
Company shall withhold from any cash or stock remuneration (including
withholding any shares of the Common Stock distributable to the Employee under
this Agreement) then or thereafter payable to the Employee any tax required to
be withheld by reason of such resulting compensation income or wages. The
Company is making no representation or warranty as to the tax consequences to
the Employee as a result of the receipt of the Restricted Stock Units, the
treatment of dividend equivalents, the lapse of any Forfeiture Restrictions, or
the forfeiture of any Restricted Stock Units pursuant to the Forfeiture
Restrictions.

5. Rights as Stockholder. The Restricted Stock Units represent an unsecured and
unfunded right to receive a payment in shares of Common Stock, which right is
subject to the terms, conditions, and restrictions set forth in this Agreement
and the Plan. Accordingly, the Employee will have no rights as a stockholder
with respect to any shares covered by this Agreement until the Restricted Stock
Units vest and the shares of Common Stock are issued by the Company and are
deposited in the Employee’s account at a transfer agent or other custodian
selected by the Committee, or are issued to the Employee with respect to those
vested units.

6. Clawback. Notwithstanding any provisions in the Agreement to the contrary,
any compensation, payments, or benefits provided hereunder (or profits realized
from the sale of the Common Stock delivered hereunder), whether in the form of
cash or otherwise, shall be subject to a clawback to the extent necessary to
comply with the requirements of any applicable law, including but not limited
to, the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010,
Section 304 of the Sarbanes Oxley Act of 2002, or any regulations promulgated
thereunder.

7. Employment Relationship. For purposes of this Agreement, the Employee shall
be considered to be in the employment of the Company as long as (a) the Employee
remains an employee of either the Company or an Affiliate, or (b) (i) the
Employee remains a Consultant to either the Company or an Affiliate and/or
(ii) following any voluntary termination of employment by the Employee, the
Employee refrains from accepting other employment with, or

 

-3-



--------------------------------------------------------------------------------

providing services to, (A) any competitor of the Company, or (B) any other
organization if the employment or services to be provided thereto are in a
substantially similar capacity, role, or function as has been provided to the
Company or its Affiliates (but excluding the ability to provide services as a
director of such other organizations). Without limiting the scope of the
preceding sentence, it is specifically provided that the Employee shall be
considered to have terminated employment or service with the Company at the time
of the termination of the “Affiliate” status of the entity or other organization
that employs or engages the Employee. Nothing in the adoption of the Plan, nor
the award of the Restricted Stock Units thereunder pursuant to this Agreement,
shall confer upon the Employee the right to continued employment by or service
with the Company or affect in any way the right of the Company to terminate such
employment or service at any time. Unless otherwise provided in a written
employment or consulting agreement or by applicable law, the Employee’s
employment by or service with the Company shall be on an at-will basis, and the
employment or service relationship may be terminated at any time by either the
Employee or the Company for any reason whatsoever, with or without cause or
notice. Any question as to whether and when there has been a termination of such
employment or service, and the cause of such termination, shall be determined by
the Committee or its delegate, and its determination shall be final.

8. Notices. Any notices or other communications provided for in this Agreement
shall be sufficient if in writing. In the case of the Employee, such notices or
communications shall be effectively delivered if hand delivered to the Employee
at the Employee’s principal place of employment or if sent by registered or
certified mail to the Employee at the last address the Employee has filed with
the Company. In the case of the Company, such notices or communications shall be
effectively delivered if sent by registered or certified mail to the Company at
its principal executive offices.

10. Entire Agreement; Amendment. This Agreement replaces and merges all previous
agreements and discussions relating to the same or similar subject matters
between the Employee and the Company and constitutes the entire agreement
between the Employee and the Company with respect to the subject matter of this
Agreement. This Agreement may not be modified in any respect by any verbal
statement, representation or agreement made by any employee, officer, or
representative of the Company or by any written agreement unless signed by an
officer of the Company who is expressly authorized by the Company to execute
such document.

11. Binding Effect; Survival. This Agreement shall be binding upon and inure to
the benefit of any successors to the Company and all persons lawfully claiming
under the Employee. The provisions of Section 6 shall survive the lapse of the
Forfeiture Restrictions without forfeiture.

12. Controlling Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to conflicts
of law principles thereof, or, if applicable, the laws of the United States.

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, as of the date first above written.

 

TARGA RESOURCES CORP.

By:

     

Name:

 

Title:

 

-5-